DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 11 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1: Line 5 recites “the amount of damping” and lines 6-7 recite “the resonance frequency”.  There is insufficient antecedent basis for these limitations in the claim. 
Regarding claim 2: Line 3 recites “detected harvested power”, this has already been introduced in claim 1 and should recite “the detected harvested power”, assuming it is the same harvested power throughout. 
Regarding claim 11: Line 6 recites “the amount of damping” and line 7 recites “the resonance frequency”.  There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 8: Line 2 recites “the smallest variation possible”.  It is unclear what is encompassed by this term as “possible” is non-technical and ambiguous. 
Regarding claim 9: Line 4 recites “the smallest variation possible”, this rejection is the same as that in claim 8, above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Despesse (US 2014/0021828), in view of Ocalan (US 2013/0181689).
Regarding claim 1: Despesse discloses a method of tuning an electric charge extraction circuit of a vibrational energy harvester (Fig. 3) having a mechanical resonator (11), the method comprising: 

Despesse does not explicitly disclose the parameters are varied during the first phase such that the amount of dampening remains constant or varies by less than a first significant amount. 
However, Ocalan discloses parameters are varied during the first phase such that the amount of dampening remains constant or varies by less than a first significant amount (Fig. 5(B) shows the damping, ξe, is constant when the frequency, ω, is at a final value, 1). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the method of Despesse to have the dampening constant be constant in order to ensure the desired resonance frequency is maintained. 
Regarding claim 2: Despesse discloses varying, during a second phase, at least the second parameter based on detected harvested power such that the resonance frequency remains at the final level, or varies with respect to the final level by less than a second significant amount, and the amount of damping reaches a final level 
Regarding claim 3: Despesse discloses both the first and second parameters influence the resonance frequency, and both of the first and second parameters are varied during the second phase (paragraph 0062 – both C1 and C2, again this is interpreted to be just an extension of the first phase).
Regarding claim 4: Despesse discloses varying the first and second parameters during the first phase is based on a feedback signal indicating the harvested power (P2, as shown in Fig. 6, via 804)
Regarding claim 5: Despesse discloses the first parameter (C1) may only have one of N discrete levels, and the second parameter (C2) may only have one of M discrete levels (paragraph 0062 – the parameter values may be stored in a table, implying discrete levels).
While Despesse does not explicitly disclose N and M being integers each equal to at least four, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the values of M and N to be at least four, in order to optimize system performance. 
Regarding claim 6: Despesse discloses the final level of the resonance frequency corresponds to a level resulting in a highest amount of harvested power among all combinations of the levels of the first and second parameters during the first phase while the amount of damping varies by less than the first significant amount (paragraph 0061 – C1 and C2 are modified to… maximize power).
Regarding claim 7: Despesse discloses the first parameter may only have one of N discrete levels, and the second parameter may only have one of M discrete levels (paragraph 0062), and wherein the final level of the amount of damping corresponds to a level resulting in a highest amount of harvested power among all combinations of levels of the first and second parameters during the second phase while the resonance frequency varies by less than the second significant amount with respect to its final level (as the object of the control of Despesse is to find the optimal resonance frequency to maximize power, paragraph 0061).
While Despesse does not explicitly disclose N and M being integers each equal to at least four, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the values of M and N to be at least four, in order to optimize system performance. 
.

Regarding claim 8: Despesse discloses the first significant amount corresponds to the smallest variation possible in view of the discrete levels of the first and second parameters (as stated above, this claim is indefinite, further the object of Despesse is to find an optimal resonance frequency, which implies no variation, which would be the smallest amount of variation possible). 
Regarding claim 9: Despesse discloses the first parameter may only have one of N discrete levels, and the second parameter may only have one of M discrete levels (paragraph 0061), and wherein the second significant amount corresponds to the smallest variation possible in view of the discrete levels of the first and second parameters (as stated above, this claim is indefinite, further the object of Despesse is to find an optimal resonance frequency, which implies no variation, which would be the smallest amount of variation possible).
While Despesse does not explicitly disclose N and M being integers each equal to at least four, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the values of M and N to be at least four, in order to optimize system performance. 
Regarding claim 10: Despesse discloses the vibrational energy harvester comprises a mechanical resonator having a piezoelectric layer (110, Fig. 1, paragraph 0050). 

Regarding claim 11: Despesse discloses a tuning circuit (Fig. 3) for tuning an electric charge extraction circuit of a vibrational energy harvester having a mechanical resonator (11) the tuning circuit being configured to:
 vary, during a first phase, first and second parameters (C1, C2) of the electric charge extraction circuit based on detected harvested power (P2), each of the first and second parameters influencing the amount of damping of the mechanical resonator and at least the first parameter influencing the resonance frequency of the mechanical resonator (paragraph 0060), wherein the tuning circuit is configured to vary the first and second parameters during the first phase such that the resonance frequency reaches a final level (paragraph 0062 – the parameters C1 and C2 are adjusted, or varied, in order to reach a desired resonance frequency, or “final level”).
Despesse does not explicitly disclose the parameters are varied during the first phase such that the amount of dampening remains constant or varies by less than a first significant amount. 
However, Ocalan discloses parameters are varied during the first phase such that the amount of dampening remains constant or varies by less than a first significant amount (Fig. 5(B) shows the damping, ξe, is constant when the frequency, ω, is at a final value, 1). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the method of Despesse to have the dampening constant be constant in order to ensure the desired resonance frequency is maintained. 
Regarding claim 12: Despesse discloses vary, during a second phase , at least the second parameter based on the detected harvested power such that the resonance frequency remains constant or varies with respect to the final level by less than a second significant amount and the amount of damping reaches a final level (paragraph 0062 – the C2 is adjusted, or varied, in order to reach a desired resonance frequency, or “final level”, note, it does not appear that there is a difference between the first and second phases claimed, thus, Despesse teaches both phases, if this is not the case, the phases need to be better defined in the claims).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SEAN GUGGER/Primary Examiner, Art Unit 2832